Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 03/17/2021.
Allowable Subject Matter
Claims 70
Claims 7, 8, 11, 36, 42, 41, 67, 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 72 is objected to due to informalities.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 recites wherein the filaments of the braided layer are movable between the first and second polymeric layers such that the braided layer is configured to radially expand as a medical device is passed through the sheath while the length of the sheath remains substantially constant. Claim 11 recites one or more longitudinally extending cords attached to the braided layer. Claim 36 recites wherein the distal end portion is heat-set toward an expanded configuration, and the elastic layer of the sheath terminates proximally of the distal end of the sheath. Claim 41 recites the retaining mechanism comprises a shaft disposed between the dilator and the sheath, the shaft comprising a releasable coupling that mechanically engages both the dilator and the sheath and that can be manually deactivated. Claim 42 recites, wherein the retaining mechanism comprises one or more balloons disposed between the dilator and the sheath. Claim 70 recites wherein the filaments of the braided layer are movable between the first and second polymeric layers such that the braided layer is configured to radially expand as a medical device is passed through the sheath while the length of the sheath remains substantially constant. Claims 67, 72 recites a portion of the filaments that braid layer form loops at the distal end of the braid layer
The office agrees the art of record fails to teach or suggest those features. 
Claim Objections
72 objected to because of the following informalities:  Claim 72 is numbered incorrectly. The claim 72 should actually be claim 71.  Appropriate correction is required.

Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2005/0042448 (Bullen et al.)
Regarding claims 1,  9 Bullen et al. discloses as shown in Figure 1, an expandable sheath capable of deploying a medical device, comprising: a first polymeric layer (inner layer 12, see paragraph [0025]); a braided layer (inner braided reinforcement layer 14, see paragraph [0026]) radially outward of the first polymeric layer, the braided layer comprising a plurality of filaments braided together; a resilient elastic layer (intermediate layer 16 is disclosed as neoprene which is known to be elastic, see paragraph [0026]) radially outward of the braided layer, the elastic layer being capable of applying a radial force to the braided layer and the first polymeric layer; and a second polymeric layer (elastomeric rubber layer 20, see paragraph [0025]) radially outward of the elastic layer and bonded to the first polymeric layer such that the braided layer and the elastic layer are encapsulated between the first and second polymeric layers and wherein the second polymeric layer extends to a distal end of the sheath; wherein when a medical device is passed through the sheath, the diameter of the sheath is capable of expanding from a first diameter to a second diameter around the medical device while the first and second polymeric layers are capable of resisting axial elongation of the sheath such that a length of the sheath is capable of remaining substantially constant; and wherein the sheath resiliently is capable of returning to the first diameter by radial force applied by the elastic layer upon passage of the medical device, wherein the filaments of the braided layer are resiliently buckled when the sheath is at the first diameter.
. 
Claim(s) 1, 9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2006/0200110 (Lentz et al.)
Regarding claims 1, 9 Lentz et al. discloses as shown in Figures 1, 2 an expandable sheath capable of deploying a medical device, comprising: a first polymeric layer (inner liner 31, see paragraph [0028]); a braided layer (braid 34, see paragraph [0026]) radially outward of the first polymeric layer, the braided layer comprising a plurality of filaments braided together; a resilient elastic layer (portion of intermediate layer 35 radially outside of braid 34, which is disclosed to be nylon (polyamide) or polyurethane which are known to be resiliently elastic. see paragraphs [0023], [0029]) radially outward of the braided layer, the elastic layer being capable of applying a radial force to the braided layer and the first polymeric layer; and a second polymeric layer (outer layer , see paragraph [0038]) radially outward of the elastic layer and bonded to the first polymeric layer such that the braided layer and the elastic layer are encapsulated between the first and second polymeric layers and wherein the second polymeric layer extends to a distal end of the sheath; wherein when a medical device is passed through the sheath, the diameter of the sheath is capable of expanding from a first diameter to a second diameter around the medical device while the first and second polymeric layers are capable of resisting axial elongation of the sheath such that a length of the sheath is capable of remaining substantially constant; and wherein the sheath resiliently is capable of returning to the first diameter by radial force applied by the elastic layer upon passage of the medical device, wherein the filaments of the braided layer are resiliently buckled when the sheath is at the first diameter.
More specifically, a medical device is capable of engaging layer 31 and the force of friction between the medical device and substrate layer is capable of causing layer 31 and second outer layer 38 (because it is attached to substrate layer 31) resist axial elongation, in the exact same manner as described by the applicant in paragraph [0079] of the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Publication Number 2006/0200110 (Lentz et al.) in view of U.S. Patent Publication Number 2006/0135981 (Lenker et al.)
Regarding claims 2-4, Lentz et al. fails to disclose wherein: the first and second polymeric layers comprise a plurality of longitudinally-extending folds when the sheath is at the first diameter. 
Lenker et al., from the same field of endeavor teaches a similar expandable sheath as shown in Figure 4a, where layers comprise a plurality of longitudinally-extending folds, for the purpose of configuring the sheath to have a reduced cross-sectional profile, wherein the longitudinally extending folds create a plurality of circumferentially spaced ridges and a plurality of circumferentially spaced valleys, wherein, as a medical device is passed through the sheath, the ridges and valleys level out to allow the sheath to radially expand. See paragraph [0017]
It would have been obvious tone of ordinary skill in the art, before the effective filing date of the claimed invention to modify the sheath disclosed by Lentz et al. to include a plurality of longitudinally-extending folds when the sheath is at the first diameter in the first and second polymeric layers in order to configuring the sheath to have a reduced cross-sectional profile in a delivery configuration.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0200110 (Lentz et al.) in view of U.S. Patent Number 6,554,820 (Wendlandt et al.)
Regarding claim 5, Lentz et al., fails to disclose wherein the elastic layer comprises one or more elastic bands helically wound over the braided layer. 
Wendlandt, from the same field of endeavor teaches a similar sheath as shown in Figure 1, where the sheath includes one or more elastic bands (coil 30, see col. 3, lines 9-13) helically wound over the braided layer, for the purpose of controlling the radial deformation of the braid. See col. 4, lines 32-39.
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the sheath disclosed by Lentz et al. to include the coil disclosed by Wendlandt within the elastic layer disclosed by Lentz et al. such that the elastic layer comprises one or more elastic bands helically wound over the braided layer, in order to controlling the radial deformation of the braid.
Claims 6, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0200110 (Lentz et al.) in view of U.S. Patent Number 6,554,820 (Wendlandt et al.) as applied to claims 5, 9 above, and further in view of U.S Patent Publication Number 2004/0176740 (Chouinard)
Regarding claim 6, Lentz et al. fails to disclose wherein the elastic layer comprises two elastic bands wound with opposite helicity. 
Chouinard, from the same field of endeavor teaches a similar sheath as shown in Figures 4, 5a-5c wherein the elastic layer comprises two elastic bands (strands 13, 14, see paragraph [0042]) wound with opposite helicity. See paragraph [0042].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the elastic layer disclosed by Lentz et al. by substituting the elastic layer disclosed by Lentz et al. for the two elastic bands disclosed by Chouinard because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Chouinard, from the same field of endeavor teaches a similar sheath as shown in Figures 4, 5a-5c wherein the first and second polymeric layers are attached to each other at a plurality of open spaces between the filaments of the braided layer. See paragraph [0034].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the means by which the first and second polymeric layers disclosed by Lentz et al. are attached such that the first and second polymeric layers are attached to each other at a plurality of open spaces between the filaments of the braided layer disclosed by Chouinard because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0200110 (Lentz et al.) in view of U.S. Patent Number 5,178,158 (de Toledo et al.)
Regarding claims 12, 14, Lentz et al. et al. fails to disclose an outer cover extending longitudinally beyond distal ends of the first polymeric layer, the braided layer, the elastic layer, and the second polymeric layer to form an overhang, wherein the outer cover is formed of a heat-shrink material or is elastomeric. 
de Toledo et al., from the same field of endeavor teaches a similar expandable sheath as shown in Figure 3 wherein the sheath has an outer cover extending longitudinally beyond distal ends of a first polymeric layer, to form an overhang (small over hand 42, see col. 5, lines 12-28); wherein the outer cover is formed of a heat-shrink material which is elastomeric; see col. 5, lines 12-28;  for the purpose configuring the tip of the sheath to be atraumatic soft that readily travels through passages in the body. See abstract.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the sheath disclosed by Lentz et al. et al. to include the outer cover extending longitudinally beyond distal ends of the first polymeric layer, the braided layer, the elastic layer, and the .
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0200110 (Lentz et al.) in view of U.S. Patent Number 5,178,158 (de Toledo et al.) as applied to claim 12 above, and further in view of U.S Patent Publication Number 2008/0082083 (Forde et al.)
Regarding claim 13, Lentz et al. et al. fails to disclose wherein the outer cover comprises one or more longitudinally extending slits, weakened portions, or scorelines. 
Forde et al., from the same field endeavor teaches a similar expandable sheath as shown in Figure 3, where the outer cover comprise weakened portions, or scorelines (perforations, see paragraph [0026]), for the purpose of allowing the distal end of the sheath to readily tear and expand radially during a delivery or recovery procedure.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the expandable sheath disclosed by Lentz et al. to include the weakened portions, or scorelines disclosed by Forde on the outer cover in order to configure the distal end of the sheath to readily tear and expand radially during a delivery or recovery procedure.
Claim 35, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0200110 (Lentz et al.)  in view of U.S. Patent Publication Number 2009/0234428 (Snow et al.)
Regarding claims 35, 39, 40 Lentz et al. discloses a distal end portion resiliently expandable between the first diameter and a second diameter. See paragraph [0039]
Lentz et al. fails to disclose a vessel dilator disposed within the sheath, the vessel dilator comprising a tapered nose cone and a retaining member that extends at least partially over the distal end portion of the sheath and is configured to retain the distal end portion of the sheath at the first diameter. 
Snow, from the same field of endeavor teaches a similar assembly as show in Figures 8A-8C   a vessel dilator (nosecone 172, inner shaft 170, see paragraph [0069]) disposed within the sheath, the vessel dilator comprising a tapered nose cone (portion of nose cone 172 in front of or ahead of concavity, generally indicated as A)  and a retaining member (portion of nose close 172 which defines concavity 

    PNG
    media_image1.png
    279
    436
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the assembly disclosed by Lentz et al. to include the vessel dilator disclosed by Snow in order to retain the distal end of the sheath in a restrained configuration.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0200110 (Lentz et al.) in view of U.S. Patent Publication Number 2009/0234428 (Snow et al.) as applied to claim 35 above, and further in view of U.S. Patent Publication Number 2004/0106942 (Taylor)
Regarding claim 37, Lentz et al. fails to disclose a distal end portion of the braided layer is heat-set toward a flared configuration.
Taylor, from a related field of endeavor teaches a similar assembly as shown in Figure 3, where a braided layer is heat-set toward a flared configuration.  See paragraph [0032].
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the assembly disclosed by Lentz et al. such that braided layer is heat-set toward a flared configuration as taught by Taylor in order to configure one end of the sheath to have a flared end.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0200110 (Lentz et al.) in view of U.S. Patent Publication Number 2009/0234428 (Snow et al.) as applied to claim 35 above, and further in view of U.S. Patent Number 6,322,586 (Monroe et al.)
Regarding claim 38, Lentz et al. fails to disclose wherein the retaining member is a polymeric heat-shrink layer.
Monroe, from a related field of endeavor teaches a similar assembly as shown in Figure 1, where wherein a retaining member (heat shrink film) is a polymeric heat-shrink layer.  See abstract.
It would have been obvious to one of ordinary skill in the art, before the effective fling date of the claimed invention to modify the assembly disclosed by Lentz et al. such that the retaining member is a polymeric heat-shrink layer because it would only require the simple substitution of one known alternative material for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Publication Number 2006/0200110 (Lentz et al.) in view of U.S. Patent Publication Number 2008/0262472 (Lunn et al.)
Regarding claim 69, Lentz fails to disclose the number of braided filaments decrease toward a distal end of the braided layer.
Lunn et al., from the same field of endeavor teaches a similar catheter with a braided filaments as shown in Figure 12 where the number of braided filaments decrease toward a distal end of the braided layer for the purpose of increasing the flexibility of a portion of the braid. See paragraph [0057].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the number of braided filaments decrease toward a distal end of the braided layer in order to increase the flexibility of a portion of the braid

Response to Arguments


Conclusion
Additional art made of record:
U.S. Patent Publication Number 2002/0007156 (Miles) discloses neoprene is known to be an elastic material. See paragraph [0086].
U.S. Patent Publication Number 2001/0029378 (Blaeser) discloses polyurethane is known to be a resiliently elastic material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771